PCIJ_B_05_EasternCarelia_LNC_NA_1923-04-27_APP_01_NA_NA_FR.txt. {Dossier F. c. VIL] | 6

SOCIETÉ DES NATIONS

A la Cour permanente de Justice internationale.

Le Secrétaire général de la Société des Nations,

en exécution de la Résolution adoptée par le Conseil le 2x
avril 1923, dont copie conforme est annexée à la présente, !)

et en vertu de l'autorisation à lui donnée par ladite Réso-
lution, , :

a Vhonneur de présenter à la Cour permanente de Justice
internationale une requête du Conseil demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte, donner
son avis consultatif, en prenant en considération les ren-
seignements que pourraient lui adresser également les différents
pays intéressés, sur la question suivante :

«Les articles zo et 11 du Traité de Paix entre la Fin-
lande et la Russie, signé à Dorpat le 14 octobre 1920,
ainsi que la Déclaration y annexée de la Délégation russe
concernant l’autonomie de la Carélie orientale, consti-
tuent-ils des engagements d’ordre international obligeant
la Russie vis-a-vis de la Finlande à l'exécution des
dispositions y contenues ? »

Le Secrétaire général a en outre l'honneur de transmettre
à la Cour les documents ?) dont la nomenclature est ci-jointe
et qui ont trait à la question. *)

(Signé) Eric DRUMMOND,
Secrétaire général de la Société des Nations.

Le 27 avril 1923.

1) Voir pages 7-8.
2) Non reproduits. (Note du Greffier de la Cour.)
. 3) Voir pages 10-12.
